940 F.2d 660
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George P. KOULIZOS, Plaintiff-Appellant,v.The STATE OF MICHIGAN, Defendant-Appellee.
No. 91-1253.
United States Court of Appeals, Sixth Circuit.
July 29, 1991.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and WEBER, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
George P. Koulizos moves for pauper status on appeal from the denial of his application to proceed in forma pauperis in the district court.  Koulizos filed his application to proceed without prepayment of fees along with a complaint in which he alleged that he was issued a speeding citation by a Michigan State Police officer, but was not permitted to see the speed registered by the radar unit because the officer had "erased" the speed registered pursuant to State Police policy.  The district court initially granted, but subsequently denied, the motion to proceed in forma pauperis by signing the appropriate orders on the back of plaintiff's application form.


4
First, we note that we have jurisdiction because an order denying leave to proceed in forma pauperis is appealable.  Roberts v. United States, 339 U.S. 844, 845 (1950).  A denial of pauper status will be reviewed only for abuse of discretion.  Phipps v. King, 866 F.2d 824, 825 (6th Cir.1988).  However, "a district court is required to state the reasons underlying a denial of a party's application to proceed in forma pauperis."    Phipps, 866 F.2d at 825 (citing Foster v. United States, 344 F.2d 698, 700 (6th Cir.1965)).  Here, the district court's order does not provide the rationale for the denial of plaintiff's application.  Therefore, we must remand this case to the district court for further proceedings pursuant to Phipps.


5
Accordingly, plaintiff's motion to proceed in forma pauperis on appeal is granted, the order of the district court is vacated pursuant to Rule 9(b)(3), Rules of the Sixth Circuit, and the case is remanded to the district court for further proceedings consistent with this order.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation